Opinion issued June 9, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00286-CV
                           ———————————
IN RE NAZMUDIN KESHWANI, M.D., ELITE DOC FAMILY MEDICINE,
   P.L.L.C., AND ELITE DOC HEALTH & BEAUTY P.L.L.C., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Nazmudin Keshwani, M.D., Elite Doc Family Medicine, P.L.L.C.,

and Elite Doc Health & Beauty P.L.L.C., filed a petition for writ of mandamus,

challenging the trial court’s April 7, 2016 temporary restraining order.1 Relators

also filed a motion for emergency relief, which was denied on April 13, 2016.

1
      The        underlying        case         is         Med-Cure          Anti-
      Aging & Skin Care, P.A. and Med-Cure Primary Physicians, P.A. v. Nazmudin
      Keshwani, M.D., Elite Doc Family Medicine, P.L.L.C., and Elite Doc Health &
      On April 22, 2016, relators filed a motion to dismiss this proceeding because

the parties have resolved this matter. No opinion has issued. See TEX. R. APP. P.

42.1(c). Further, although the motion does not include a certificate of conference,

more than ten days have passed and no party has responded to the motion. See TEX.

R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss relator’s petition for writ of

mandamus. Cf. TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions

as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.




      Beauty, P.L.L.C., cause number 2016-21963, pending in the 334th District Court of
      Harris County, Texas, the Honorable Grant Dorfman, presiding.
                                          2